UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

X
MANOLO MASCARINAS, AS THE ADMINISTRATOR Proof of Service
OF THE ESTATE OF FAUSTINO DIOSO a/k/a FAUSTINO

A. DIOSO, AND LOURDES DIOSO; Index: 20CV01235

Plaintiff,

vs,
THE CITY OF NEW YORK, NYPD POLICE OFFICER AMIR
PALI, individually and in his official capacity, NYPD
POLICE OFFICER SALVATORE BALLISTERI, individually
and in his official capacity, John Does I-10, employees
of The City of New York.

Defendants.

 

STATE OF NEW YORK )
)ss.:
COUNTY OF NEW YORK _ )

I, Wylie M. Steckiow, hereby affirm under the penalties of perjury:

I am not a party to this action, I am over 18 years of age and I am self-employed as an
attorney at 233 Broadway, Suite 820, New York, New York, 10279. I am counsel for the Plaintiff in
the above-captioned action, and am admitted to practice in the United States District Court for the
Eastern District of New York.

On April 3, 2020, at 10:22 a.m., at the New York City Law Department, 100 Church Street,
New York, NY 10007, I served the Summons and Complaint upon the CITY OF NEW YORK, a
defendant therein named, by emailing said documents to the New York City Law Department at
ServiceECF@law.nyc.gov , the email mailbox that has been established by the New York City Law
Department for service of papers upon the City of New York while the service window is closed
through April 19, 2020 due to Governor Cuomo’s Executive Order 202.8 tolling the period for

service of process through that date.

April 4, 2020

 
